Case 1:19-cr-00224-PAB Document 109 Filed 10/31/19 USDC Colorado Page 1 of 3

 

 

(an Lue see PHS
festimeny fram
Chiciste pier Usher? _
ely UIE. _ OI THI
ANDES.

__ |

Beth ANE Gaver meret
guesticoning arel FHC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ina ’ jnstrnction -
AS the. Court noted rma the pre liv nary Jue

me a testinmion
“a type wetter cops oft 44 . 4

+ be eva ctnt fe -far year “se

wll no
wt

Aurins daliker apions

 

recordiens et A‘s testimansys

 

Sint ler tay an aqaud-o

 

 

 

tes Se

 

tavalie tls for ES OAL

is no

| | TJaelse Brimnmer

 

 

 

|

 
Case 1:19-cr-00224-PAB Document.109_ Filed 10/31/19

(19 USDC Colorado. Page 2of3

 

 

a

mM  instmetion

[3 we.

 

pelieve the ftret
_patag rel]
fades ne

2 is (Vl 2

Lola ta
US Co de |
sommeto hat OF _

 

 

a ean Fete
Vo. fate CUS Keel

 

e LY oo

with vonat.
te.

 

 

vor we VOtk

 

uso’
the

CONS (dex
tt Se Cet

“pave asked
iV)
element _

 

 

a

 

Lo WW ave We.

Lott -GUe

of tne law iv

Verdict ~

 

DP | ico Herm
Hts

 

 

 

7 Ae

Ciret parnseaph of Tas:

Yrnetre ~ Ne. {3

 

 

Céeutacns a genera (

As noted In the
find the de Fendant quilts

3 overn me

must find that thE

fisted e€ fe ments

each wt the

aouwet.

fpeasona Ble

Aescec? at ON |

instene tion,

ot € 2297C84).,

in order to

ot thet Chimie , Gee

nt Aas proved

bey ond a

Wudoe Brime er

 
Case 1:19-cr-00224-PAB Document 109 Filed 10/31/19 USDC Colorado Page 3 of 3

FO. A ttnanimoalcs |

 

 

 

 

 

What do we peed te.

 

 
